DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 06/02/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments, see pages 31-40, filed 06/02/2022, with respect to the rejection(s) of claim(s) 17-21 under 35 U.S.C. § 102 (a)(1) and § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new 103 rejection set forth below.
Claim Objections
Claim 40 is objected to because of the following informalities:  In claim 40, lines 7-8, the limitations recites “a second valve having a first port fluidly connected to the second valve of the first valve”, the limitation should recite “a second valve having a first port fluidly connected to the second port of the first valve”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (US 1247374 A) in view of McNamara (US 9863647 B1).
Regarding claim 40, Chubb teaches of a flow switching apparatus for use in a hot water recirculation system comprising (Fig. 3):
a first valve (Fig. 2, automatic valve 17) having a first port (see annotated Fig. 2 of Chubb below, first valve receives water from water heater as the system is thermostatically circulated) for receiving water from a source of hot water and a second port through  (see annotated Fig 2 of Chubb below) which water passing through the first valve can be discharged from the first valve; and
a second valve (Fig. 1, automatic valve 36) having a first port fluidly connected to the second valve of the first valve (Fig. 1, automatic valve 26 is fluidly connected to the second port of automatic valve 17) for receiving water discharged from the second port of the first valve, wherein the first valve opens in response to opening of the plumbing fixture with respect to hot water and closes in response to closing of the plumbing fixture with respect to hot water, the first valve opening only when the plumbing fixture is open with respect to hot water (Pg. 2, lines 70-80, Pg. 3, lines 46-52), and
Chubb fails to teach a second port through which water passing through the second valve can be supplied to a discharge opening of a plumbing fixture, and a third port through which water passing through the second valve can be returned to the source of hot water, the second valve is responsive to the temperature of water received from the first valve, the second valve having a normal setting in which it discharges water received from the first valve through the second port of the second valve when the temperature of the water is at least a predetermined temperature and a preheat setting in which it discharges water received from the first valve through the third port of the second valve when the temperature of the water is below the predetermined temperature.
McNamara teaches of a second port through which water passing through the second valve can be supplied to a discharge opening of a plumbing fixture (Fig. 4, hot water exit port 52), and a third port through which water passing through the second valve can be returned to the source of hot water (Fig. 4, discharge port 34), the second valve is responsive to the temperature of water received from the first valve (Fig. 4, bimetal coil 32 is responsive to the temperature of water entering the valve), the second valve having a normal setting in which it discharges water received from the first valve through the second port of the second valve when the temperature of the water is at least a predetermined temperature (Fig. 4, bimetal coil 32 is in a “normal” setting where the discharge port 34 is closed; Col. 2, lines 20-24)  and a preheat setting in which it discharges water received from the first valve through the third port of the second valve when the temperature of the water is below the predetermined temperature (Fig. 5, bimetal coil 32 is in a “preheat” setting where the discharge port 34 is open, see combination with Chubb below).
Specifically, the combination the Examiner has in mind is to replace the automatic valve 36 of Chubb with the bypass valve of McNamara so as to be positioned at the intersection of hot water line 4 and interconnecting pipe 41 of Chubb.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of McNamara to modify Chubb with the above combination. Doing so allows for adjustment of the temperature range of the water that is to be circulated or distributed to the plumbing fixture (Col. 2, lines 36-38).
Regarding claim 41, Chubb as modified teaches of a hot water recirculation system (Fig. 1) comprising:
a flow switching apparatus as claimed in claim 40 and Chubb as modified further teaches;
a plumbing fixture fluidly connected to the second port of the second valve of the flow switching apparatus so as to receive hot water from the flow switching apparatus (Fig. 1, hot water faucet 31);
a hot water heater fluidly connected to the first port of the first valve of the flow switching apparatus for supplying water to the flow switching apparatus (Figs. 1 and 2, heating apparatus is fluidly connected to the first port of the automatic valve 17 as the entire system is a circulating loop).
Chubb as currently modified fails to teach of a pump fluidly connected between the third port of the flow switching apparatus and the water heater for returning water from the flow switching apparatus to the water heater.
McNamara further teaches of a pump fluidly connected between the third port of the flow switching apparatus and the water heater for returning water from the flow switching apparatus to the water heater (Col. 1, lines 55-58; Fig. 1, pump 26).
Specifically, the combination the Examiner has in mind is to add pump 26 of McNamara in the cold water system 5 of Chubb. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated the teachings of McNamara to further modify Chubb as modified to include the above combination. Doing so would allow quick discharge of cooled hot water in the cold water line through the bypass pipes (Col. 1, lines 55-58) which would be advantageous over the passive circulation of Chubb as it would provide instantaneous hot water at the desired temperature of the user while still maintaining the anti-freezing properties desired in Chubb (the bi-metal coil could be tuned to allow water above freezing to enter the cold water line).
Regarding claim 42, Chubb as modified teaches of a hot water recirculation system as claimed in claim 41 and Chubb as modified further teaches including a cold water line (Chubb, Fig. 1, cold water system 5) which is fluidly connected to the plumbing fixture for supplying cold water to the plumbing fixture and which bypasses the flow switching apparatus (Chubb as modified teaches of the inclusion of the bi-metal valve of McNamara and the removal of the automatic valve 36 so that the cold water system 5 would bypass the flow switching apparatus and go straight towards the faucet 40).
Chubb as modified fails to teach the plumbing fixture including a mixing mechanism for mixing hot water received from the flow switching apparatus and cold water received through the cold water line.
McNamara teaches of a plumbing fixture including a mixing mechanism for mixing hot water received from the flow switching apparatus and cold water received through the cold water line (Fig. 1, fixture 14).
Specifically, the combination the Examiner has in mind is to replace the two separate hot and cold fixtures of Chubb with a singular fixture of McNamara.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated the teachings of McNamara to further modify Chubb as modified to include the above combination. Doing so would allow for the hot and cold water from each hot and cold line to be mixed at the singular outlet allowing the user to receive water at their desired temperature (Col. 3, lines 48-49).
Claim(s) 17-21, 31-34, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (US 1247374 A) in view of McNamara (US 9863647 B1) and Christiansen (US 10323392 B2).
Regarding claim 17, Chubb teaches of a flow switching apparatus for use in a hot water recirculation system comprising (Fig. 3): 
a first port through which water from a source of hot water can be introduced (see annotated Fig. 1 of Chubb below), a second port through which water within the housing can be supplied to a discharge opening of a plumbing fixture (see annotated Fig. 1 of Chubb below), and a third port through which water within the housing can be returned to the source of hot water (see annotated Fig. 1 of Chubb below; Pg. 3, lines 66-71); 
a first valve (Fig. 2, automatic valve 17) and fluidly connected to the first port and responsive to opening and closing of a plumbing fixture connected to the second port (Pg. 2, lines 70-80), the first valve opening in response to opening of the plumbing fixture with respect to hot water and closing in response to closing of the plumbing fixture with respect to hot water (Pg. 2, lines 70-80, Pg. 3, lines 46-52), the first valve opening only when the plumbing fixture is open with respect to hot water (Pg. 2, lines 70-80); 
and a second valve disposed in the housing and fluidly connected in series with the first valve (Fig. 1, automatic valve 36) and receiving water passing through the first valve (Fig. 1, water passes through automatic valve 17 before it reaches automatic valve 36). 
Chubb fails to teach of the flow switching apparatus being contained within a housing and the second valve being responsive to the temperature of water received from the first valve, the second valve having a normal setting in which it directs water received from the first valve to the second port when the temperature of the water is at least a predetermined temperature and a preheat setting in which it directs water received from the first valve to the third port when the temperature of the water is below the predetermined temperature.
McNamara teaches of second valve being responsive to the temperature of water received from the first valve (Abstract), the second valve having a normal setting in which it directs water received from the first valve to the second port when the temperature of the water is at least a predetermined temperature (Fig. 4, bimetal coil 32 is in a “normal” setting where the discharge port 34 is closed; Col. 2, lines 20-24) and a preheat setting in which it directs water received from the first valve to the third port when the temperature of the water is below the predetermined temperature (Fig. 5, bimetal coil 32 is in a “preheat” setting where the discharge port 34 is open).
Specifically, the combination the Examiner has in mind is to replace the automatic valve 36 of Chubb with the bypass valve of McNamara so as to be positioned at the intersection of hot water line 4 and interconnecting pipe 41 of Chubb.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of McNamara to modify Chubb with the above combination. Doing so allows for adjustment of the temperature range of the water that is to be circulated or distributed to the plumbing fixture (Col. 2, lines 36-38).
Christiansen teaches of flow switching apparatus where the valves and ports are contained within a housing (Fig. 1, housing 114).
Specifically, the combination the Examiner has in mind is to house all of the components of Chubb as modified above into a housing as described in Christiansen so as there to be ports leading in and out of the housing while all the valves are contained within the housing.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Christiansen to modify Chubb as modified with the above combination. Doing so would protect all the components Chubb as modified (Col. 4, lines 65-67).
Regarding claim 18, Chubb as modified teaches of a flow switching apparatus as claimed in claim 17 and Chubb as modified further teaches including a biasing member which biases the second valve towards the normal setting (McNamara, Fig. 4, bi-metal coil 32 biases the shuttle 46).
Regarding claim 19, Chubb as modified teaches of a flow switching apparatus as claimed in claim 17 and Chubb as modified further teaches wherein the first valve is responsive to the opening and closing of the plumbing fixture by sensing a differential pressure between the first port and the second port (Pg. 2, lines 70-80).
Regarding claim 20, Chubb as modified teaches of a flow switching apparatus as claimed in claim 17 and Chubb as modified further teaches wherein the first valve is opened and closed by an actuator selected from a diaphragm and a piston (Chubb, Fig. 1, spring 26 actuates cylindrical valve 23 that acts as piston disposable vertically within the chamber 22)
Regarding claim 21, Chubb as modified teaches of a hot water recirculation system and Chubb as modified further teaches comprising:
a flow switching apparatus as claimed in claim 17;
a plumbing fixture having a discharge opening fluidly connected to the second port of the flow switching apparatus (Chubb, Fig. 1, hot water faucet 31);
a hot water heater fluidly connected to the first port of the flow switching apparatus for supplying water to the flow switching apparatus (Chubb, Fig. 1, heating apparatus 9).
Chubb as currently modified fails to teach of a pump fluidly connected between the third port of the flow switching apparatus and the water heater for returning water from the flow switching apparatus to the water heater.
McNamara further teaches of a pump fluidly connected between the third port of the flow switching apparatus and the water heater for returning water from the flow switching apparatus to the water heater (Col. 1, lines 55-58; Fig. 1, pump 26).
Specifically, the combination the Examiner has in mind is to add pump 26 of McNamara in the cold water system 5 of Chubb. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated the teachings of McNamara to further modify Chubb as modified to include the above combination. Doing so would allow quick discharge of cooled hot water in the cold water line through the bypass pipes (Col. 1, lines 55-58) which would be advantageous over the passive circulation of Chubb as it would provide instantaneous hot water at the desired temperature of the user while still maintaining the anti-freezing properties desired in Chubb (the bi-metal coil could be tuned to allow water above freezing to enter the cold water line). 
Regarding claim 31, Chubb teaches of a flow switching apparatus for use in a hot water recirculation system comprising (Fig. 3):
a first port through which water from a source of hot water can be introduced into the housing (see annotated Fig. 1 of Chubb below), a second port through which water can be supplied to a discharge opening of a plumbing fixture (see annotated Fig. 1 of Chubb below), and a third port through which water can be returned to the source of hot water (see annotated Fig. 1 of Chubb below; Pg. 3, lines 66-71);
a first valve (Fig. 2, automatic valve 17) fluidly connected to the first port and responsive to opening and closing of a plumbing fixture connected to the second port (Pg. 2, lines 70-80), the first valve opening when the plumbing fixture is open with respect to hot water and closing when the plumbing fixture is closed with respect to hot water (Pg. 2, lines 70-80, Pg. 3, lines 46-52); and
a second valve fluidly connected in series with the first valve (Fig. 1, automatic valve 36) and receiving water passing through the first valve (Fig. 1, water passes through automatic valve 17 and reaches automatic valve 36).
Chubb fails to teach of a flow switching apparatus contained within a housing and a second valve responsive to the temperature of water received from the first valve, the second valve having a normal setting in which it directs water received from the first valve through the second valve to the second port when the temperature of the water is at least a predetermined temperature and a preheat setting in which it directs water received from the first valve through the second valve to the third port when the temperature of the water is below the predetermined temperature.
McNamara teaches of a second valve responsive to the temperature of water received from the first valve (Abstract), the second valve having a normal setting in which it directs water received from the first valve through the second valve to the second port when the temperature of the water is at least a predetermined temperature (Fig. 4, bimetal coil 32 is in a “normal” setting where the discharge port 34 is closed; Col. 2, lines 20-24) and a preheat setting in which it directs water received from the first valve through the second valve to the third port when the temperature of the water is below the predetermined temperature (Fig. 5, bimetal coil 32 is in a “preheat” setting where the discharge port 34 is open).
Specifically, the combination the Examiner has in mind is to replace the automatic valve 36 of Chubb with the bypass valve of McNamara so as to be positioned at the intersection of hot water line 4 and interconnecting pipe 41 of Chubb.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of McNamara to modify Chubb with the above combination. Doing so allows for adjustment of the temperature range of the water that is to be circulated or distributed to the plumbing fixture (Col. 2, lines 36-38).
Christiansen teaches of flow switching apparatus where the valves and ports are contained within a housing (Fig. 1, housing 114).
Specifically, the combination the Examiner has in mind is to house all of the components of Chubb as modified above into a housing as described in Christiansen so as there to be ports leading in and out of the housing while all the valves are contained within the housing.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Christiansen to modify Chubb as modified with the above combination. Doing so would protect all the components Chubb as modified (Col. 4, lines 65-67).
Regarding claim 32, Chubb teaches of a flow switching apparatus for use in a hot water recirculation system comprising (Fig. 3):
a first port through which water from a source of hot water can be introduced into the housing (see annotated Fig. 1 of Chubb below), a second port through which water can be supplied to a discharge opening of a plumbing fixture (see annotated Fig. 1 of Chubb below), and a third port through which water can be returned to the source of hot water (see annotated Fig. 1 of Chubb below; Pg. 3, lines 66-71);
a first valve (Fig. 2, automatic valve 17) fluidly connected to the first port and responsive to opening and closing of a plumbing fixture connected to the second port (Pg. 2, lines 70-80), the first valve opening when the plumbing fixture is open with respect to hot water and closing when the plumbing fixture is closed with respect to hot water (Pg. 2, lines 70-80, Pg. 3, lines 46-52); and
a second valve fluidly connected in series with the first valve (Figs. 1 and 2, automatic valve 36 is connected to automatic valve 17 through main water coil 12) and receiving water passing through the first valve and responsive to the temperature of water received from the first valve (Fig. 1, water passes through automatic valve 17 through main water coil 12 and reaches automatic valve 36).
Chubb fails to teach of flow switching apparatus contained within a housing a second valve having a normal setting in which it directs water received from the first valve to the second port when the temperature of the water is at least a predetermined temperature and a preheat setting in which it directs water received from the first valve to the third port only when the plumbing fixture is open with respect to hot water and the temperature of the water received from the first valve is below the predetermined temperature.
McNamara teaches of a second valve having a normal setting in which it directs water received from the first valve to the second port when the temperature of the water is at least a predetermined temperature (Fig. 4, bimetal coil 32 is in a “normal” setting where the discharge port 34 is closed; Col. 2, lines 20-24) and a preheat setting in which it directs water received from the first valve to the third port only when the plumbing fixture is open with respect to hot water and the temperature of the water received from the first valve is below the predetermined temperature (Fig. 5, bimetal coil 32 is in a “preheat” setting where the discharge port 34 is open, see combination with Chubb below).
Specifically, the combination the Examiner has in mind is to replace the automatic valve 36 with the bypass valve of McNamara so as to be positioned at the intersection of the hot water line 4 and interconnecting pipe 41 of Chubb. Therefore, the when McNamara is in a preheat setting it would direct water received from the first valve (automatic valve 17) which passes through main water coil 12 only when the plumbing fixture of Chubb is turned on. However, water could still pass through the third port when the plumbing fixture is off as it would bypass the first valve and travel through the auxiliary coil 13 of Chubb. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of McNamara to modify Chubb with the above combination. Doing so allows for adjustment of the temperature range of the water that is to be circulated or distributed to the plumbing fixture (Col. 2, lines 36-38).
Christiansen teaches of flow switching apparatus where the valves and ports are contained within a housing (Fig. 1, housing 114).
Specifically, the combination the Examiner has in mind is to house all of the components of Chubb as modified above into a housing as described in Christiansen so as there to be ports leading in and out of the housing while all the valves are contained within the housing.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Christiansen to modify Chubb as modified with the above combination. Doing so would protect all the components Chubb as modified (Col. 4, lines 65-67).
Regarding claim 33, Chubb as modified teaches of a flow switching apparatus as claimed in claim 17 and Chubb as modified further teaches wherein the second valve prevents water from flowing from the third port to the second port (McNamara, Fig. 4, bi-metal coil 32 is closed when water is at a desired temperature, preventing flow from the third port 34 to the second port 52).
Regarding claim 34, Chubb as modified teaches of a hot water recirculation system as claimed in claim 21 and Chubb as modified further teaches including a cold water line (Chubb, Fig. 1, cold water system 5) which is fluidly connected to the plumbing fixture for supplying cold water to the plumbing fixture and which bypasses the flow switching apparatus (Chubb as modified teaches of the inclusion of the bi-metal valve of McNamara and the removal of the automatic valve 36 so that the cold water system 5 would bypass the flow switching apparatus and go straight towards the faucet 40).
Chubb as modified fails to teach the plumbing fixture including a mixing mechanism for mixing hot water received from the flow switching apparatus and cold water received through the cold water line.
McNamara teaches of a plumbing fixture including a mixing mechanism for mixing hot water received from the flow switching apparatus and cold water received through the cold water line (Fig. 1, fixture 14).
Specifically, the combination the Examiner has in mind is to replace the two separate hot and cold fixtures of Chubb with a singular fixture of McNamara.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated the teachings of McNamara to further modify Chubb as modified to include the above combination. Doing so would allow for the hot and cold water from each hot and cold line to be mixed at the singular outlet allowing the user to receive water at their desired temperature (Col. 3, lines 48-49).
Regarding claim 37, Chubb as modified teaches of a flow switching apparatus as claimed in claim 20 and Chubb as modified further teaches wherein the actuator comprises a piston which is slidably disposed for translation within a chamber inside the housing (Chubb, Fig. 2, movable valve 23 is slidable within tubular casing 21) and divides an interior of the chamber into a first compartment at the fluid pressure of the first port (Chubb, Fig. 2, port 24 is in the first compartment of the automatic valve 17) and a second compartment at the fluid pressure of the second port (Chubb, Fig. 2, upper chamber 22), the piston being mechanically linked to the first valve (Chubb, Fig. 2, spring 26) so as to open or close the first valve as the piston translates within the chamber in response to the differential pressure between the first and second compartments (Chubb, Pg. 2, lines 70-80).
Regarding claim 39, Chubb as modified teaches of a flow switching apparatus as claimed in claim 17 and McNamara further teaches including an actuator comprising a shape memory alloy which deforms in response to the temperature of the water received by the second valve from the first valve and which switches the second valve to the normal setting when the temperature of the water is at least the predetermined temperature (Fig. 4, bi-metal coil 32; Abstract).
Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (US 1247374 A) in view of McNamara (US 9863647 B1), Christiansen (US 10323392 B2) and DiMauro et al.  (US 4244554 A).
Regarding claim 35, Chubb as modified teaches of a flow switching apparatus as claimed in claim 20, however, Chubb as modified fails to teach wherein the actuator comprises a diaphragm which is disposed within a chamber within the housing and divides the chamber into a first compartment at the fluid pressure of the first port and a second compartment at the fluid pressure of the second port, the diaphragm being deformable in response to a difference between the fluid pressure in the first compartment and the fluid pressure in the second compartment and being mechanically linked to the first valve such that the diaphragm can open or close the first valve when deforming in response to the pressure difference.
DiMauro teaches of a diaphragm (Fig. 1, diaphragm 25) which is disposed within a chamber (Fig. 1) within the housing and divides the chamber into a first compartment at the fluid pressure of the first port (Fig. 1, chambers 39) and a second compartment at the fluid pressure of the second port (Fig. 1, chamber 27), the diaphragm being deformable in response to a difference between the fluid pressure in the first compartment and the fluid pressure in the second compartment (Col. 3, lines 46-62) and being mechanically linked to the first valve such that the diaphragm can open or close the first valve when deforming in response to the pressure difference (Fig. 1, diaphragm is connected to the valve via ridge 28).
Specifically, the combination the Examiner has in mind is to replace the first valve of Chubb as 
modified with the diaphragm valve of DiMauro so as to connect ports 18 and 19 of DiMauro respectively to the feed pipe 8 and the main water pipe 12 of Chubb. Further, to connect the pilot port 22 to the hot water faucet 31 of Chubb so that the diaphragm can be pressure responsive to the drawing of water. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of DiMauro to modify Chubb as modified with the above combination. Doing so would allow for more rapid opening and closing of the valve which would reduce water waste (Col. 1, lines 23-28).
Regarding claim 36, Chubb as modified teaches of a flow switching apparatus as claimed in claim 35 and Chubb as modified further teaches wherein the diaphragm is mechanically linked to the first valve so as to open the first valve when the diaphragm is bowed into the second compartment (DiMauro, Fig. 1, when diaphragm 25 is flexed upwards into chamber 27 the valve is open) and so as to close the first valve when the diaphragm is bowed into the first compartment (DiMauro, Fig. 1, when diaphragm is flexed downward towards chamber 39 the valve is closed).
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (US 1247374 A) in view of McNamara (US 9863647 B1), Christiansen (US 10323392 B2) and Cho (US 5135163 A).
Regarding claim 38, Chubb as modified teaches of a flow switching apparatus as claimed in claim 17, however, Chubb as modified fails to teach including an actuator containing wax which expands and contracts in response to the temperature of the water received by the second valve from the first valve and which switches the second valve to the normal setting when the temperature of the water is at least the predetermined temperature.
Cho teaches of including an actuator containing wax (Figs. 1 and 2, actuation assembly 74, wax-type material 96) which expands and contracts in response to the temperature of the water received by the second valve from the first valve and which switches the second valve to the normal setting when the temperature of the water is at least the predetermined temperature (Col. 6, lines 33-38).
Specifically, the combination the examiner has in mind is to replace the replace the bi-metal valve of Chubb as modified with the three-way valve of Cho where the hot water system 4 of Chubb as modified is attached to the fluid passageway 14 of Cho and the portion of the hot water system leading into the plumbing fixtures above Chubb is connected to the fluid passageway 16 of Cho. Further, to have the third fluid passageway 18 of Cho connected to the connecting pipe 41 of Chubb as modified. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cho to further modify Chubb as modified to include the above combination. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). The predictable results being a thermally actuated three-way valve that can direct a fluid between two separate outlets.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).

    PNG
    media_image1.png
    790
    473
    media_image1.png
    Greyscale

Annotated Fig. 1 of Chubb

    PNG
    media_image2.png
    421
    418
    media_image2.png
    Greyscale

Annotated Fig. 2 of Chubb
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 43 is considered allowable over the prior art with respect to the limitation “the first valve 
being positioned within the housing so as to block flow through the third port when the first valve is closed and being positioned within the housing so that the first valve does not block flow through the third port when the first valve is open”. The closest prior art of record is Chubb and McNamara as utilized in the rejections of the previous independent claims within the application. However, none of the known prior art of record teaches of a first valve that stops the flow from the first port to the third port when closed while also allowing flow through the third port when open. The above limitation in conjunction with all the other limitations of claim 43 would require a non-obvious combination and as a result is considered to be allowable.
	Further, dependent claim 44 is considered to be allowable by virtue of dependency to independent claim 43.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762